OPINION

Per Curiam:

After being ordered to stand trial for the possession of a controlled substance (marijuana), in violation of NRS 453.336 and NRS 453.161, Daniel Lee Rhodes petitioned for habeas corpus. His petition was denied and this appeal has been perfected.
The contraband which appellant is accused of “constructively” possessing was found in a suitcase which police officers, without a warrant, had removed from a closet of a residence appellant was visiting.
In a recent case, involving similar facts, where the officer had a warrant, we wrote that to support a charge of possession that it was necessary to offer proof that the accused “exercised dominion and control over the contraband.” Oxborrow v. Sheriff, 93 Nev. 321, 565 P.2d 652 (1977). This record is barren of such proof.
It is also barren of facts that might support a theory of *528“joint possession” such as existed in Maskaly v. State, 85 Nev. 111, 450 P.2d 790 (1969), and Woerner v. State, 85 Nev. 281, 453 P.2d 1004 (1969).
Accordingly, we reverse.